             Case 2:19-cv-00640-JLR Document 162 Filed 07/13/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         PTP ONECLICK, LLC,                            CASE NO. C19-0640JLR

11                              Plaintiff,               ORDER DENYING MOTION TO
                  v.                                     SEAL
12
           AVALARA, INC.,
13
                                Defendant.
14

15         Before the court is Defendant Avalara, Inc.’s (“Avalara”) June 24, 2020, motion to

16   seal certain documents. (Mot. (Dkt. # 155).) Specifically, Avalara asks the court to

17   maintain the seal on certain portions of Exhibits 19 and 20 to the declaration of Benjamin

18   J. Byer. (See Byer Decl. (Dkt. # 154); Sealed Ex. 19 (Dkt. # 157); Sealed Ex. 20 (Dkt.

19   # 157-1).) The documents Avalara seeks to seal are related to Avalara’s motion for

20   attorney’s fees and non-taxable costs. (Fees Mot. (Dkt. # 153).) Defendant PTP

21   OneClick, LLC (“PTP”) did not respond to Avalara’s motion to seal. (See generally

22   Dkt.) However, on July 6, 2020, Avalara filed a notice withdrawing its motion for fees


     ORDER - 1
             Case 2:19-cv-00640-JLR Document 162 Filed 07/13/20 Page 2 of 3



 1   and non-taxable costs (Notice (Dkt. # 160)), and on July 7, 2020, the court granted the

 2   parties’ stipulated motion to dismiss PTP’s appeal to the Federal Circuit Court of Appeals

 3   (see 7/7/20 Order (Dkt. # 161); Stip. Mot. (Dkt. # 159)). Based on these subsequent

 4   events, the court STRIKES Avalara’s motion to seal as MOOT and DESIGNATES the

 5   two provisionally sealed documents as WITHDRAWN from the record (Dkt. ## 157,

 6   157-1.) See Local Rules W.D. Wash. LCR 5(g)(6).

 7          In its motion, Avalara states that it filed portions of Exhibits 19 and 20 under seal

 8   because PTP designated those portions of the Exhibits “confidential” under the parties’

 9   stipulated protective order. (Mot. at 1; see also Stip. Protective Order (Dkt. # 49).) Local

10   Rule LCR 5(g)(3)(B) provides that a motion to seal a document must include “a specific

11   statement of the applicable legal standard and the reasons for keeping a document under

12   seal, with evidentiary support from declarations where necessary.” Local Rules W.D.

13   Wash. LCR 5(g)(3)(B). However, where the parties have entered into a stipulated

14   protective order, “a party wishing to file a confidential document it obtained from another

15   party in discovery may file a motion to seal but need not satisfy subpart (3)(B) above.”

16   Id., LCR 5(g)(3). “Instead, the party who designated the document confidential must

17   satisfy subpart (3)(B) in its response to the motion to seal or in a stipulated motion.” Id.

18   Here, the party that must satisfy the standard for sealing set forth in Local Rule LCR

19   5(g)(3)(B) is PTP.

20          PTP failed to respond to Avalara’s motion and, therefore, also failed to satisfy the

21   requirements of Local Rule LCR 5(g)(3)(B). (See generally Dkt.); see also Local Rules

22   W.D. Wash. LCR 5(g)(3)(B). However, because Avalara withdrew its motion for fees


     ORDER - 2
                Case 2:19-cv-00640-JLR Document 162 Filed 07/13/20 Page 3 of 3



 1   and non-taxable costs, the court considers the provisionally sealed portions of Exhibits 19

 2   and 20 to Mr. Byer’s declaration, which were filed in support of Avalara’s motion for

 3   fees and non-taxable costs, to be withdrawn as well. See Local Rules W.D. Wash. LCR

 4   5(g)(6) (“If a document is withdrawn on this basis, the parties shall not refer to it in any

 5   pleadings, motions or other filings, and the court will not consider it.”). Accordingly, the

 6   court STRIKES Avalara’s motion to seal as MOOT (Dkt. # 155) and DESIGNATES the

 7   two provisionally sealed documents (Dkt. ## 157, 157-1) as WITHDRAWN from the

 8   record.

 9             Dated this 13th day of July, 2020.

10

11                                                     A
                                                       JAMES L. ROBART
12
                                                       United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 3
